Case: 20-10451     Document: 00515717555           Page: 1   Date Filed: 01/25/2021




           United States Court of Appeals
                for the Fifth Circuit                           United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                January 25, 2021
                                    No. 20-10451                  Lyle W. Cayce
                                                                       Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Francisco Coto-Mendoza,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                         for Northern District of Texas
                            USDC No. 4:19-CR-366


   Before Haynes, Duncan, and Engelhardt, Circuit Judges.
   Haynes, Circuit Judge:
          Francisco Coto-Mendoza pleaded guilty to illegal reentry after
   deportation and was sentenced to 37 months in prison. On appeal, he argues
   that his sentence is procedurally unreasonable because the district court did
   not adequately explain the reasons for its sentence. We AFFIRM.

                               I.    Background
          Coto-Mendoza is a citizen of El Salvador. He entered the United
   States without authorization and has been deported back to El Salvador four
   times. During his time in the United States, he has been convicted of theft,
Case: 20-10451          Document: 00515717555               Page: 2     Date Filed: 01/25/2021




                                           No. 20-10451


   assault, as well as numerous alcohol related crimes. In his most recent run-
   in with the law, Coto-Mendoza pleaded guilty to re-entering the country
   illegally.
           Coto-Mendoza’s            Presentence       Investigation     Report      (“PSR”)
   recommended a sentencing range of 37 to 46 months, which accounted for
   his extensive criminal history.1 At the sentencing hearing, the district court
   adopted the PSR’s factual findings, as well as the probation officer’s
   conclusions regarding the appropriate Sentencing Guidelines calculations.
   The district court also indicated that it had read the sentencing memorandum
   submitted by Coto-Mendoza’s counsel.
           Coto-Mendoza’s counsel proceeded to ask for a below-Guidelines
   sentence        given    Coto-Mendoza’s           age,   difficult   childhood,    gainful
   employment, family considerations, and his “mostly nonviolent criminal
   history.”       Counsel also acknowledged Coto-Mendoza’s problems with
   alcohol but maintained that he planned on going back to El Salvador.
           After allowing Coto-Mendoza to speak on his own behalf, the district
   court pronounced that, “pursuant to Title 18 U.S.C. § 3553,” Coto-
   Mendoza was sentenced to 37 months imprisonment, as well as a term of
   supervised release with accompanying conditions. The district court then
   asked Coto-Mendoza’s counsel if he had “any objection to any of these
   conditions.” Coto-Mendoza’s counsel responded: “No, your Honor.”
           Along with the verbal pronouncement, the district court provided a
   written Statement of Reasons for Coto-Mendoza’s sentence.                          In that
   document, the district court noted that Coto-Mendoza’s sentence was
   “within the guideline range,” and “[i]n determining the sentence, the



           1
               Neither party objected to the sentencing range.




                                                 2
Case: 20-10451      Document: 00515717555              Page: 3   Date Filed: 01/25/2021




                                        No. 20-10451


   [district court] considered the advisory guidelines, as well as statutory
   concerns listed in 18 U.S.C. § 3553(a).” The district court opined that the
   sentence was “sufficient, but not greater than necessary, to achieve the
   Court’s sentencing objectives of punishment, deterrence, and protection of
   the public.”    Further, the district court maintained that even if the
   Sentencing Guidelines calculations were incorrect, it would still impose the
   same sentence under 18 U.S.C. § 3553.
          After the district court filed its written judgment, Coto-Mendoza
   timely appealed his sentence.

                           II.     Standard of Review
          We undertake a two-step process in reviewing a criminal sentence, in
   accordance with the Supreme Court’s decision in Gall v. United States, 552
   U.S. 38, 51 (2007). See United States v. Delgado-Martinez, 564 F.3d 750, 752
   (5th Cir. 2009).    At step one, we consider whether the district court
   committed a “significant procedural error,” such as “failing to adequately
   explain the chosen sentence.” Gall, 552 U.S. at 51. If a significant procedural
   error was committed, we must remand for resentencing “unless the
   proponent of the sentence establishes that the error ‘did not affect the district
   court’s selection of the sentence imposed.’” Delgado-Martinez, 564 F.3d at
   753 (quoting Williams v. United States, 503 U.S. 193, 203 (1992)). If there
   was no significant procedural error, we continue to the second step in the
   Gall analysis and “consider the substantive reasonableness of the sentence
   imposed under an abuse-of-discretion standard.” Gall, 552 U.S. at 51. Here,
   Coto-Mendoza raises only a procedural challenge.

                                 III.    Discussion
          Coto-Mendoza only raises one issue on appeal: whether the district
   court adequately responded to his arguments for a below-Guidelines




                                             3
Case: 20-10451      Document: 00515717555           Page: 4   Date Filed: 01/25/2021




                                     No. 20-10451


   sentence when it merely stated that the sentence was imposed pursuant to 18
   U.S.C. § 3553. Coto-Mendoza argues that “sentencing courts have been
   required to explain their reasons for rejecting non-frivolous arguments for an
   out-of-range sentence[],” and our past decisions have “never authorized a
   sentencing court to say as little as it did here.”
          Coto-Mendoza focuses his challenge on the standard of review.
   Generally, if the defendant failed to object to a procedural error, we review
   only for plain error. See Molina-Martinez v. United States, 136 S. Ct. 1338,
   1343 (2016).     To succeed on plain error review, the defendant must
   demonstrate: (1) “an error that has not been intentionally relinquished or
   abandoned”; (2) that is “plain—that is to say, clear or obvious”; and (3)
   “affected the defendant’s substantial rights.” Id. Assuming all three of these
   conditions are met, we will only exercise our discretion to correct the
   forfeited error if the it “seriously affects the fairness, integrity or public
   reputation of judicial proceedings.” Id. (quotation omitted).
          By contrast, while conceding that he did not object to the district
   court’s alleged lack of explanation, Coto-Mendoza argues that Holguin-
   Hernandez v. United States, 140 S. Ct. 762 (2020), should alter the standard
   of review for his unpreserved challenge—namely, that the Supreme Court’s
   holding that no separate objection is necessary to preserve a claim of
   substantive reasonableness should also extend to Coto-Mendoza’s claim of
   procedural reasonableness.      Coto-Mendoza acknowledges the Holguin-
   Hernandez Court never addressed the issue of improper procedure, yet he
   invites us to reconsider our circuit precedent in light of that decision. We
   decline that invitation.
          We begin by emphasizing the limited holding of Holguin-Hernandez:
   the Supreme Court explicitly stated that it was not deciding the issue of
   “what is sufficient to preserve a claim that a trial court used improper




                                           4
Case: 20-10451         Document: 00515717555               Page: 5       Date Filed: 01/25/2021




                                           No. 20-10451


   procedures in arriving at its chosen sentence.” Holguin-Hernandez, 140 S. Ct.
   at 767.2 We note that the Supreme Court has cautioned against overruling its
   earlier precedents by implication. See Agostini v. Felton, 521 U.S. 203, 237
   (1997) (“We do not acknowledge, and we do not hold, that other courts
   should conclude our more recent cases have, by implication, overruled an
   earlier precedent.” (quotation omitted)). Accordingly, we remain bound by
   the plain error standard for forfeited errors set forth in Molina-Martinez, 136
   S. Ct. at 1343, and United States v. Olano, 507 U.S. 725, 731–32 (1993). See
   Agostini, 521 U.S. at 237 (“We reaffirm that ‘[i]f a precedent of this Court
   has direct application in a case, yet appears to rest on reasons rejected in some
   other line of decisions, the Court of Appeals should follow the case which
   directly controls, leaving to this Court the prerogative of overruling its own
   decisions.’” (quotation omitted)). Because we hold that Holguin-Hernandez
   does not apply to the facts of this case, we review for plain error.3
           On the merits, Coto-Mendoza takes issue with the district court’s
   brief explanation, arguing that a “bare statutory citation would only barely
   explain the sentencing rationale.” Even so, a “brief” explanation does not
   necessarily amount to an inadequate one.                     The Supreme Court has
   acknowledged that “when a judge decides simply to apply the Guidelines to
   a particular case, doing so will not necessarily require lengthy explanation.”
   Rita v. United States, 551 U.S. 338, 356 (2007). If the defendant “presents



           2
              This sentiment was reemphasized in Justice Alito’s concurrence. Holguin-
   Hernandez, 140 S. Ct. at 767 (Alito, J., concurring) (noting that the Court was not deciding
   “what is sufficient to preserve a claim that a trial court used improper procedures in arriving
   at its chosen sentence”).
           3
            Even if we were to use a less demanding standard of review, we would reach the
   same conclusion. The record shows that the district judge considered Coto-Mendoza’s,
   mitigation arguments, examined the § 3553(a) factors, and provided a reasoned basis for its
   decision. See United States v. Becerril-Pena, 714 F.3d 347, 351 (5th Cir. 2013).




                                                 5
Case: 20-10451         Document: 00515717555               Page: 6      Date Filed: 01/25/2021




                                          No. 20-10451


   nonfrivolous reasons for imposing a different sentence,” circumstances may
   sometimes “call for a brief explanation.” Id. at 357.
           Assuming        arguendo       that    Coto-Mendoza’s          arguments       were
   nonfrivolous, we conclude that the district court provided him an adequate
   explanation.4 The district court gave Coto-Mendoza a sentence at the
   bottom of the Guidelines range after adopting the PSR’s factual findings and
   the probation officer’s conclusions regarding the non-contested Sentencing
   Guidelines calculations.          The district court also read the sentencing
   memorandum submitted by Coto-Mendoza’s counsel—which included
   information about Coto-Mendoza’s childhood, employment, family,
   criminal history, and multiple deportations—and heard both Coto-
   Mendoza’s counsel’s argument and Coto-Mendoza’s personal request for a
   more lenient sentence. Finally, in its written Statement of Reasons, the
   district court explained how it “considered the advisory guidelines, as well
   as statutory concerns listed in 18 U.S.C. § 3553(a),” and concluded that
   Coto-Mendoza’s sentence was “sufficient, but not greater than necessary, to
   achieve the Court’s sentencing objectives of punishment, deterrence, and
   protection of the public.”5 Indicating that it gave some thought to the matter,
   the district court also noted that it would impose the same sentence under 18
   U.S.C. § 3553, even if the Guidelines calculations were incorrect.
           Examining the facts before us, we cannot conclude that the district
   court’s (admittedly brief) explanation of Coto-Mendoza’s sentence


           4
             In making this determination, we are not limited to the district court’s affirmative
   statements about sentencing. See Rita v. United States, 551 U.S. 338, 359 (2007) (noting
   that the “context and record” made it clear the sentencing judge considered the evidence
   and arguments).
           5
              We note that “punishment, deterrence, and protection of the public” are all
   specific factors to be considered in imposing a sentence. See 18 U.S.C. § 3553(a)(2)(A)–
   (C).




                                                 6
Case: 20-10451       Document: 00515717555            Page: 7     Date Filed: 01/25/2021




                                       No. 20-10451


   amounted to plain error. See United States v. Becerril-Pena, 714 F.3d 347, 349-
   51 (5th Cir. 2013). Upon review of the entire record, we conclude that Coto-
   Mendoza has “not shown that the district court committed significant
   procedural error in declining to explicitly address his arguments for a shorter
   sentence.” Id. at 351.6
          For the forgoing reasons, we AFFIRM.




          6
             Coto-Mendoza seeks to distinguish Becerril-Pena by pointing to the fact the
   district court in that case adopted a PSR that “expressly anticipated and addressed
   arguments for an out-of-range sentence.” Upon review of the record, we conclude that
   many of the arguments Coto-Mendoza’s counsel raised in support of a below-Guidelines
   sentence were addressed in the adopted PSR, as well as in the sentencing memorandum,
   both of which the district court explicitly reviewed prior to sentencing.




                                            7